Appellant, charged with the commission of a misdemeanor, was tried by the court sitting without a jury, under the provisions of Code 1923, § 8598.
He dwells here upon the refusal of the lower court to grant his motion for a new trial. But, as we understand it, the appeal as provided by Code 1923, § 8599, renders unnecessary the making of a motion for a new trial in the first place.
We "review the conclusions of fact reached by the judge trying the case, when the evidence is given orally before him [as here], only on the same basis that the verdict of a jury will be reviewed, when a motion is made to set aside the verdict as being contrary to the weight of the evidence." Thornhill v. Gulf Coast Produce Exchange, 219 Ala. 251,121 So. 912, 913.
Here, as was the situation in the case just cited, "there is no principle of law involved, necessary to [be] consider[ed]."
There was ample evidence to justify the finding by the court, and we cannot say it was contrary to the weight of the evidence; nor, particularly, against its great weight.
The judgment of the circuit court is affirmed.
Affirmed.